                       UNITED STATES DISTRICT COURT FOR THE
                            SOU TH ERN D ISTRICT O F FLO RIDA
                  Case N um ber:17-20307-C R-M AR TIN EZ/O TA ZO -% Y ES

 UN ITED STA TES O F A M ER ICA ,

        Plaintiff,


 LEVIBRY AN T,

        Defendant.


                  O R D ER A D O PT IN G R EPO RT AN D RE C O M M EN D A TIO N
                   O N C O U N SEL'S SEC O ND IN TER IM CJA V O U C H ER

       THIS CAUSE eam ebeforethe Courtupon the Reportand Recomm endation on Counsel's

Second lnterim ClA v ouchersubm ittedpursuantto theCrim inalJusticeA ctv oucher113C .0696712

issuedbyUnitedStatesM agistrateJudgeAliciaM .Otazo-ReyesonJanuary8,2019LECFNo.9191.
M agistrate Judge O tazo-Reyes,recom m ends that this Court, approve the Second lnterim CJA

V oucher and thatAttorney David A .H ow ard be paid a totalsum of$29,233.39. The partiesw ere

affordedtheopportunitytofileobjectionstotheReportandRecommendations,howevernonewere
filed.TheCourtnotesCounsel'sNoticeofNoObjectiontoReportandRecommendations(ECFNo.
9431.Accordingly,theCourthasconsideredtheRepol'tandRecommendation,thepertinentpartsof
therecord,forthereasonsstated in the ReportoftheM agistrate Judge,and upon independentreview

ofthe file and being otherw ise fully advised in the prem ises,itis

       ORDERED AND ADJUDGED thatunitedStatesM agistrateJudgeAliciaM .Otazo-Reyes's

ReportandRecommendationsLECFNo.9191,isherebyADOPTED andAFFIRM ED.

       DONEANDORDEREDinChambersatMiami,Florida,this àV dayofJanuary,20l9.

                                                     JO SE     M A RTIN EZ
                                                     UN IT     STA TES D IST 1CT JU D GE
Copiesprovided to:
M agistrate Judge O tazo-Reyes
D avid A .H oward,Esq
CJA Adm inistrator
